DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-27, 29-32, 34-47 and 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Haussner et al (WO 2017/125140 A1, which is equivalent to US 2020/0288751 A1) in view of Wright et al (US 2010/0272852 A1).
Haussner teaches (see abstract and pg.29, lines 24-33) a method for improving nitrogen utilization from a NPN (non-protein nitrogen) compound by a ruminant, thereby (i) increasing digestibility of fibers in a ruminant, (ii) increasing somatic growth in a ruminant, (iii) increasing food intake in a ruminant, (iv) increasing milk production in a lactating ruminant, (v) reducing nitrogen excretion in a ruminant, (vi) improving rumen pH stability in a ruminant and/or (vii) reducing ammonia toxicity in a ruminant, which comprises the steps of: administering to the ruminant a ruminal bypass NPN composition comprising a NPN compound and a rumen bypass agent allowing at least 50% or more bypass of the rumen, wherein the NPN compound is coated with the rumen bypass agent.  Haussner teaches (pg.31, lines 11-21) that as examples of its ruminal bypass agents (that coats the NPN compound), a mixture of two or more ingredients selected from fatty acids, partly or fully hydrogenated animal oils, and partly or fully hydrogenated vegetable oils can be used.  It would have been obvious to one fatty acids and partly or fully hydrogenated vegetable oils (instant saturated fat) as Haussner’s ruminal bypass agents (instant coating surrounding the non-protein nitrogen compound) with a reasonable expectation of success.  
Haussner is silent as to instant ranges for the respective amounts of the saturated fat and the fatty acids based on the total weight of the coating.  Wright et al teaches ([0001]) a granular feed supplements for ruminant animals, in which a physiologically active substance is stable in the rumen of the ruminant animal and is digested and absorbed in the abomasum and subsequent digestive tract.  Wright’s feed composition comprises a granulated core comprising at least one active substance; and at least one layer of a coating material surrounding the core, the coating material comprising a hydrogenated vegetable oil (such as palm oil, soybean oil or rapeseed oil) and a fatty acid (such as  stearic acid or oleic acid) (see claims 1, 14, 4 and 5).  Wright teaches ([0052]) that the weight ratio of the fatty acid to the vegetable oil ranges from 2:98 to 20:80.  Wright teaches ([0037]) that such composition can be effectively digested, absorbed and utilized by ruminant animals while being a safe and economical product.  
Based on Wright’s teaching, it would have been obvious to one skilled in the art to use in Haussner a mixture of fatty acids (such as stearic acid or oleic acid) and hydrogenated vegetables oils (such as palm oil, soybean oil or rapeseed oil) in the weight ratio of 2:98 to 20:80 (which gives 80-98 wt.% for the vegetable oil and 2-20 wt.% for the fatty acid based on the total weight of the coating material) as Haussner’s ruminal bypass agents (which coats its NPN compound) with a reasonable expectation The 80-98 wt.% for the hydrogenated vegetable oil and 2-20 wt.% for the fatty acid based on the total weight of the coating material as taught by Wright overlaps with instant ranges of claims 25 and 32, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, Haussner in view of Wright renders obvious instant claims 25-27, 29, 32 and 35-43.  
With respect to instant claim 30, Haussner teaches (pg.26, lines 18-19) that it may be advantageous to apply a multi-layer of coating to prevent or conceal defects in the coating (e.g., cracks) to the NPN core.  Haussner furthermore teaches (pg.26, lines 10-16) that each layer surrounding the NPN core may independently comprise the same or different coating materials.  Thus, Haussner in view of Wright renders obvious instant claim 30. 
With respect to instant claims 31 and 34, Haussner teaches (pg.29, lines 34-35 and pg.30, lines 1-2) that a portion of vegetable proteins of a ruminant’s diet may be replaced by its inventive composition comprising a NPN compound and its rumen bypass agent.  Haussner teaches (pg.32, lines 9-17) that its inventive composition may be administered to a ruminant by incorporating it into the ruminant’s feed or as a feed supplement.  Thus, Haussner in view of Wright renders obvious instant claims 31 and 34. 
With respect to instant claims 44 and 45, Haussner teaches (pg.33, lines 1-3) that its inventive composition may be administered to a ruminant in the amount of 30 grams to 300 grams preferably.  Haussner also teaches (pg.33, lines 10-11) that its composition may be administered to a ruminant once every 3 days, once every 2 days, or once a day.  Thus, Haussner in view of Wright renders obvious instant claims 44 and 45.
With respect to instant claims 46 and 47, Haussner teaches (pg.34, lines 14-16, lines 23-24) that the ruminant may be bovine, ovine or caprine and that it may be a lactating cow.  Thus, Haussner in view of Wright renders obvious instant claims 46 and 47.
With respect to instant claims 49-52, Haussner teaches (claims 5 and 6) that as the non-protein nitrogen compound, one or more compounds selected from urea, ammonium salts, methylene urea, biuret, acetamide, butyramide, dicyanoamide, ethylene urea, isobutanol urea, lactosyl urea, uric acid or urea phosphate can be used.  Also, in its working example (Example 1), Haussner uses urea as its NPN compound.  Thus, Haussner in view of Wright renders obvious instant claims 49-52.
As indicated above, US 2020/0288751 A1 is equivalent to Haussner et al (WO 2017/125140 A1).  In order to avoid a separate prior art rejection over US 2020/0288751 A1 in view of Wright et al (US 2010/0272852 A1), Applicant needs to submit a statement of common ownership (i.e., a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-27, 29-32, 35-43, 46 and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 9, 10 and 14 of copending Application No. 16/651,062 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claims 1, 5, 6, 9 of App.’062 teaches a composition for feeding a ruminant, which comprises (i) a non-protein nitrogen compound and (ii) a coating surrounding the non-protein nitrogen compound, wherein the coating comprises one or more layers of a mixture containing 60-85 wt.% of a saturated fat (such as a hydrogenated vegetable oil) and 15-40 wt.% of a fatty acid (such as palmitic acid, oleic acid or stearic acid).  Since claim 1 of App.’062 teaches that its composition is for feeding a ruminant, it would have been obvious to one skilled in the art to administer the composition of claim 1 of App.’062 to a ruminant (as a feed material) with a reasonable expectation of success.  Thus, claims 1, 5, 6, 9, 10 and 14 of App.’062 render obvious instant claims 25-27, 29-32, 35-43, 46 and 47 (since claims of App.’062 teach instant composition of claim 25, when one administers the composition of App.’062 to a ruminant, such administration would naturally bring the results as recited in claims 35-43).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 25-27, 31, 32, 35-43, 46, 47 and 49-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17 and 24 of copending Application No. 16/070,583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claim 16 teaches a ruminal by-pass composition comprising a non-protein nitrogen compound (such as urea) and a rumen by-pass agent, which is a coating surrounding the non-protein nitrogen compound, and the coating essentially consists of a hydrogenated vegetable oil (instant saturated fat).  Claim 24 furthermore teaches that the rumen by-pass agent is a composition comprising hydrogenated vegetable oils and fatty acids.  Although claims of App.’583 do not expressly teach instant ranges for the amounts of saturated fat and fatty acid, since claims 16 and 24 of App.’583 teach a coating composed of a rumen by-pass agent containing hydrogenated vegetable oils (instant saturated fat) and fatty acids, instant ranges for the amounts of saturated fat (such as hydrogenated vegetable oils) and fatty acid would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Claim 16 of App.’583 states that the ruminal by-pass composition is suitable for ingestion by a ruminant.  Thus, it would have been obvious to one skilled in the art to administer the ruminal by-pass composition of claims of App.’583 to a ruminant with a reasonable expectation of successful ingestion by a ruminant.  Thus, claims 16, 17 and 24 of App.’583 render obvious instant claims 25-27, 31, 32, 35-43, 46, 47 and 49-52 (since claims of App.’583 teach/renders obvious instant composition of claim 25, when one administers the composition of App.’583 to a ruminant, such administration would naturally bring the results as recited in claims 35-43). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant state that present claims priority to EP application no. 17193672.7, filed September 28, 2017 and Haussner was published on July 27, 2017, which is less than one year before the effective filing date of the claimed invention.  Applicant state that the disclosure was made by an inventor or joint inventor, as the present application and Haussner share at least one inventor in common.  Thus, applicant argue that Haussner is not prior art under 35 U.S.C. 102(a)(1) as this reference is disqualified under 35 U.S.C. 102(b)(1)(A) and therefore argue that instant rejection over Haussner, should be withdrawn.  However, applicant has not filed a declaration under 37 CFR 1.130 to invoke an 102(b)(1)(A) exception.  Furthermore, the reference Haussner used in instant 103 rejection is available not only under 102(a)(1) but also under 102(a)(2).  That is, Haussner is a prior art under 35 U.S.C. 102(a)(2) as well (and applicant has not invoked an 102(b)(2) exception yet).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 11, 2022